Title: From Alexander Hamilton to Simeon Theus, 8 April 1793
From: Hamilton, Alexander
To: Theus, Simeon


Treasry DepartmentApril 8. 1793
Sir
I have collected and reviewed the Papers relating to Mr. Prioleaus Petition. If you persist in your request, those which came from you will be returned to you; but as I shall certainly report on the case at the next session of Congress, which is the course the business must have—I wish to retain them ’till that is done.
The claim appears to be of a nature, that I should reluctantly feel myself under a necessity of reporting against it and I am therefore desirous of preserving in my possession whatever may throw light upon the final consideration to be bestowed upon it. I am Sir
Your obedient Servt
A Hamilton
Simon Theus Esq
